                 Case 3:15-cr-00155-RNC Document 599 Filed 12/30/20 Page 1 of 5
                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                                           JUDGMENT

V.                                                                 CASE NO. 3:15-cr-155-RNC

MICHAEL GRAMINS
                                                                   USM: 23144-014

                                                                   Government’s Counsel:
                                                                   David E. Novick
                                                                   Heather L. Cherry
                                                                   U.S. Attorney's Office
                                                                   157 Church St., 25th Floor
                                                                   New Haven, CT 06510

                                                                   Defendant's Counsel:
                                                                   Marc L. Mukasey
                                                                   Mukasey Frenchman & Sklaroff
                                                                   2 Grand Central Tower
                                                                   140 East 45th Street
                                                                   17th Floor
                                                                   New York, NY 10017

The defendant was found guilty by a jury on Count One of the Third Superseding Indictment. Accordingly,
the defendant is adjudicated guilty of the following offense:
     Title & Section               Nature of Offense               Offense Concluded            Count
     18 U.S.C. § 371         Conspiracy to Commit Offenses           November 2013              One
                               Against the United States

The following sentence is imposed pursuant to the Sentencing Reform Act of 1984. The defendant’s request for
a variance from the Guideline range of 60 months’ imprisonment (the statutory maximum) is granted.

PROBATION

The defendant is sentenced to a term of probation of 2 years. In addition, to the mandatory and standard
conditions of probation set forth below, the following special conditions are imposed:

     1. The defendant will spend the first six months of probation on home confinement as a substitute for
        incarceration and will be subject to location monitoring at the discretion of the Probation Office. The
        defendant will remain in his home at all times except that he may leave to obtain medical care and
        treatment, seek and maintain employment, participate in religious services, perform community service,
        and at such other times as may be approved by the U.S. Probation Office.

     2. The defendant will complete a total of 300 hours of community service under the direction of the
        U.S. Probation Office.
                 Case 3:15-cr-00155-RNC Document 599 Filed 12/30/20 Page 2 of 5
Page 2 of 5




MONETARY PENALTIES

The defendant will pay a special assessment of $100.

RESTITUTION

The Court is obligated to order restitution to victims in the full amount of their losses, except that any restitution
obligation must be reduced by any amount later recovered as compensatory damages for the same loss by the
victim in any Federal civil proceeding. 18 U.S.C. §§ 3664(j)(2)(A). Currently Nomura is in the process of
making remediation payments to victims in a related civil settlement with the Securities and Exchange
Commission that may lessen or eliminate the defendant’s potential restitution obligation to some or all
victims. Therefore the Court orders that imposition of a restitution order be delayed until the completion of that
remediation process, but in any event no later than March 17, 2021, or 90 days after sentencing.

TRANSFER OF JURISDICTION

Jurisdiction over the defendant’s probation is hereby transferred to the Middle District of North Carolina.


                                                                December 17, 2020
                                                                Date of Imposition of Sentence


                                                                /s/ Robert N. Chatigny
                                                                Robert N. Chatigny, United States District Judge
                                                                Date: December 30, 2020
                    Case 3:15-cr-00155-RNC Document 599 Filed 12/30/20 Page 3 of 5
Page 3 of 5

                                                   CONDITIONS OF PROBATION
In addition to the Standard Conditions listed below, the following indicated (■) Mandatory Conditions are imposed:


                                                    MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
        substance abuse. (check if applicable)
(4)  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(5) ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
       reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
(6) ☐ You must participate in an approved program for domestic violence. (check if applicable)
(7) ☐ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
       applicable)
(8) You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
(9) If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
(10) You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
       fines, or special assessments.


                                           STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


(1)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
      time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
(2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
(3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
(4)   You must answer truthfully the questions asked by your probation officer.
(5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
(6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
(7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
      excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
      job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at
      least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
                   Case 3:15-cr-00155-RNC Document 599 Filed 12/30/20 Page 4 of 5
Page 4 of 5

(8)  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
     the probation officer.
(9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
     that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
     nunchakus or tasers).
(11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
(12) You must follow the instructions of the probation officer related to the conditions of supervision.
                  Case 3:15-cr-00155-RNC Document 599 Filed 12/30/20 Page 5 of 5
Page 5 of 5




Upon a finding of a violation of probation, I understand that the court may (1) revoke supervision and impose a term of
imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


      (Signed)
                 Defendant                                                                Date



                 U. S. Probation Officer/Designated Witness                               Date




CERTIFIED AS A TRUE COPYON THIS DATE: ________________________

By: _______________________________________
      Deputy Clerk




Judgment received by U.S. Marshal at ________________________on _____________________________________.




                                                                      Print name                 Lawrence Bobnick
                                                                                            Acting United States Marshal



                                                                      By
                                                                                                  Deputy Marshal
